OFFICE   OF THE   ATTORNEY       GENERAL   OF   TEXAS
                                AUSTIN
                          : I




                 :


        X6 are plaascldto
                                                   ea tho~abovo ptaea-
                                                   .&atatel and aath-


Sahool Dirtrlo




        "    . protibed that W~sn one or more eoaaon s&mol
   CiatrlZ are 80 annexed to a aom      aoh    distrlot hao-
   ing Pour hundre6 or I+~YBrmholaatiopopulation, 88 the
                                                                          E

;:cz.i . Jlelnedy,April 26, 1939, Page 2


    cnse rsy be, 8 bosrd,.oftrueteea shall be elected from
    tkr.dlntrict ot large and shtillhave the tocafesent and
    ccctrol of the district es enlarged until the time for the
    next election and ~uallflc~tlonaof trustees for comn
    and independentdistricts,ES provided by General law."
         hrticle 2922c, hevlatwlCivil Ztatutea,hcta 1927, 40th
w&islature, 1st Ceiled tession, p. 206, Ch. 78, Sac. 3, provldes
in part:
         "The aontrol and makgement ot the aohoola of a rural
    high school dlatrlot,aatabllahedunder tha protiaioni
    of this Aat. shall ba raatad in a board of aann trcutws.


    dlst~lota, axeept a6 ti be otharvlaa provldad hanin;
    and proridpd that auoh,alamn~            dlatriot l.nalmda&inauah
    rural hi&i 8ahooXdirtriat must 'be the remldeaoo of at
    laqt one ,saamho*-'dg      aaid hawU.   uy rawnay ahall 2~ rius4
    tor~.khauaarplrad taxm by appolatwnt         by tba oowty    boarll
    of tmateea. Protidml that for a rural hleh aohoal tU8triot
    formad with mora than ona humdrad ~a~uare milea or urritoq
    or aontainiag1ora than save8 alslpentary        dlatriata,mI pzv-'
    pi&ad in this Aat, the-boardof txmstaeaaa harsla rmmlded
    r0r.     shall be a1aataa from the d%atrlot at Aar#...-&iu?~
    WY rum1 huh           ha01   ai t i t r il to edwt   a tm8tM    or
    trustee8     aa pro%le4     Sorain &la"~t , the wuaty     board oi
    traataaa ahall appoint aald tmataa .ortmataoBra
          It is clear that pursuant to tha undo~$lnadpaaaqa8 of
 tha abave akttitaa, tha truataoa of tha Pattua, mata, lommana
.RuralEugh Sahool Diatrlat 8hauld be alaatad rmt   tha dlatrlat at
 laqa, ainoa it contains aum thaq 100 8~uara tiles. For tha
 mwaer of edeating there trtlateaa and tha'ti88 &OTOX%irpeaalps,'
 ArtJo 2922a (aupra)dlraata that they "8baW be sbateb an&
 8e)plala aooorbanoewith tha provia,icma of Qansral La relatlta to
 oQmEon aahool aistriota.- Ba are tharaby referred to Artlolaa
 %X4:5 (kota UOS, P. 26s. as amanded, Aots 1929, 4lat leg. 2nd
 C. 6. p. 3, Ch. Z), 2746 (AS aarendadAata 1937, 13th La&. p* 472,
 Ch. 2S7, Sea. 1) aad 2946a (a8 aaandad, Aats 1935. 44th Lag., p*
 195, ch. 65, Sec. Z),
          The only provlalon In any 41 aafd thrae artdoles whlah
relates to the posting of notiae of a trustee elaotlolria fhtPS01-
lowing from Artfule  2946:
        "A:0 tocrd cf trustees, rten orderice aucb election
   md app-lnting p~:rsor.s25 bold election, ~!:a11give notice
   of the t:.-eand place v&me such electioo will be held,
   v;~Achnotice s&all be posted at three (3) public pieces
   v;$t!:lu
          the district at lea,stturmty (20) days prior to
   the date of holdlne said election.*
         :Inaerthe above cited statutes, a0 are as yet without ex-
press direction as to tke effect of an lrre@ar   notice of election,
stichas here isvolved, upon the val:dlty of the trustee eloctlon
held t:;ereuyon.
         The pw8ti0n  0r tha +aildity0r 1111eieatlon0r trtm+008
br a G-n    sohool dlstrlot In which election there were oertain
irregtdaritloeMB oonslderadby the Austin Court or Cirll Appeals
in SGherz f. Telrer (1954], 94 8. By.(24) 329. Rs quote, at
lGngth, rmm the opinion in thatcase:
          *The auuumr and rsthct60r hold& 618otlcruror
   oowion sohwl trorrt~aa    are provided by artlolaa~~W#,~
   2946, and Z944a,   8. 8. 1986, aa amended. See Veniw*a
   AnnotatedTaxaa Statutea as lnpplamanted. It Is the eon-
   tantion of appellaut that these statutes, lnoludadunder
   the title "Public EAuoation,aoontrol suoh sleotlwa
   entirely,and that such slaatlons ars not subJ*ot to tha
   prorisions   0r the Terrall Hleotion xaw as embadIa6 in
   title 60, Ra~lsed Statutea;    that suoh alaotIoM'undar
   artloles 8945 6946, and 2946a are in tha natpro or
   apeolal alaotiona,and are oontrollad antiraly by said
   artioles; that the provisions or artsolss SO08 and 5Ol8,
   whloh raqulra the algrratura   of the sleotion Jad8~ On
   the ballot, do not apply;    and that the ralltue or tha
   ballots to hare 8uGh lndoraamentdoa not render the oleo-
   tion void. 81th this eontantlm uG oannot agraa.
        *Artlola Z9Z6, beIn& tha iirst artlole or tltla
   50, provldGs: *The prov%sions oi this title shall apply
   to all elsotions held in this State, eraept as o$har-
   rise pro~lded heraln.l
         "Be find nothing in the statute expressly ~x~lud-
   lug ircm tbe protlslons of the election laws the sleo-
   tion or 0-n     soho t~stees. ~hr, eleotion   or ewh
   truotees is, of ooursaj+undoubtadlyGontrolledby the
   provlalonaof artioles 8946, X3746,and 8946a In all
   utter8 and things GorGred by the provIelons of eaid



   not   apply   to   apwial eleotions, auoh aa eleatlons ror
Eon. 0. Kennedy, April 26, 1939,            Page     4



    therernovol of the coun%y seat, stock laws, local op-
   tion laHS, consolidation of school districts, votirg
   districL bond8, or levying a loch1 tax, we think tl.e
   election here involved does not corn cnder that classl-
   fjcatlon. ;.fiilamsv. Eamond (Pex.Civ.App.) 276 :. I..
   304; ChedmAt v. .-ells(Tex.Civ.kpp.)278 L. i..465;
   L!illerf. Corree, 118 Yex. 381, 15 S. :;.(Ma) 1036.
   Zuch elections as above enumerated are clearly local
   :n character. of inrreguent occurrence, apply only to a
   given locality, are usually final, the matters voted
    upan disposed of at a alzqle election, and are not
   reourrlng        ln   oharaoter.   viallie   v.       a1111ema 101 Tex.
995, 108 S. k. l.83. In the latter aaee, Chief Juatloe
   Caine8 olearly datinea the diatinatlw batraen apeolal
   electiona and a general oleotlou,and a rersrenoe
   therato will render uuuaoeaaamrdlrouaalon or such
   dlatlnotlw here. Ee think the eleotlon or oosaum
   aohool trustee8 does not oonatitute  a apeoial eleotlon
   atit with lo the above dwlalons. YUOh elootion 18
   not oonr1nad to any given lo alit f nor to say glean
   individual.nor to any llaiitiid olaia or lndlvlduala.
   On the con&ax-y,art&lea 2946, 2946, and Si946aralata
   to all uonmon aohool dlatrlcta throughout the at&a, and
   to the tleotlonor the truateea .thereor,  pmvlda ror
   such eleoticn aaoh year thrcugboutthe stata, and are
   tharerore aaacntlallygcaara2 in their applioation.
   It la no1 settled that.a mhwl trustee la a oguaty
   oHiOor,' required to t8ke the oonatitutiunaloath, a&d
   that a oonteat or his alaotlan ia rarmable to the
   ganaral.lnw. Fowler v. Thomas (Tex.Clr.~pp.)Z9q S. Ur
   W,   and Gaaetathere alted.-
         i%Jmust thsrerorelook to the a ta tuto a ~gl    oleotlona
                                                            r a na           l
gsnarally, sonetimeareferred to aa tha Termll Zleotlon ku, bqm
am Inwrporated, aa amended in Tltlc 60, Article EQBS at 6aq.
or the Revised Clrll Statutea, ln order to find the n&a,  which
have not elaeuherabeen eat out, applying to el~otlonsof truateea
of rural high aobwl dletrlota.
          Artials        2949,   Revlaad Cirll Statutea, 19ZS. reads:
         "A failure rrom any..eauae,on the part of the Governor,
    or tha county judge orhwlaalonera*    aourt, or oi both,
    to order or &its not108 or any general eleotion shall not
    invalidatethe aaae ii otherwise 16(&aland regular.a
                                                                           3.83
I                                                                      m




             'YheCcx~iesi3n of ,Ipp~~sls
                                       of 'Zcxrs11;Co::ntzv. iichell
    (1931). 36 2. . (2d) 770, in'o58wcr to certi:‘iedquastioss rr0E
    t:.ccourt cr Clrfl Agprals G: ~Cslvetxtcn
                                            in holdI~:;F
                                                       the n.:tlceof
    uiactic:.L::rreunder ccssjderatlon velid, said:
             "Xn electlon fieldat tbe tir,emd place fixed by
        lar 1s vs3ld even thcueh nc orddr cr cell has been issced
        tterefsr, 08 the light,to hold such an clectlnn is de-
        rived fros the iew azd not from,tinynotice. C. J. Vol.
        2C, % 79, p. 96.
             “A failure to give notice of such an election doer
        not rander the 8ame nqatory, as every person 18 required
        to take notioe of what the statute presorlbea: People v.
        Cowles, 15 H. 1. X50; People vi Ifartwell,X2 Eloh. boB, SO
        Am. DOO. 90. lilda V. Wth, 10 Iowa 2l2; ,Statef.
        Onle, 20 &oi 2SS; Ueohem on Pub110 Officer6 i 194;
        B. c. I..Vol. 9, mi."
                                                                   .
             The oourt then went tinto point out (uhloh lm not ~atarlal
    ror the deterrainatlonof our queetlon,but oalls attmtlon'to the
    dirr8rent rule In map~lalm au4 *generalw eleotloti)~ .~
             "But where the eleatlon 1s a speolal.and, to be
        oalled and.~thetime and plaoe flxsd~by aope authorlty,~
        it la eaeentlal~tothe valldfty thereor that it be ~oallod
        or ordered br the wry authority  designatedby &r uad no
        other.*
             In I.uwlsv. Stanton IndependentSohool DlHrgot, 294 S.
    I. 80, the El Pa60 Court of Cltil ApPMb held that iallure~to
    po8t distant siarkar8around the polls did not lovalldatea 8ahool
    bond elaotlon,there having beon no electioneer      bMauM
                                                   IT*ty whleh did
    ,-therallure to post the mim la a mere Irregular
    &t ktiect the remit, and does not lnvalldatatha.ebetloa,a
             In WllUaka f. Glower; 2S9 S. VJ.989, whenia the Waoo
    -Jlou.rt
          or Cl.vll-1s     affirmed the ralldlty of~arielection ror
    iaereaee of a school Qlstrlet tax, maid:
             "The notloes of ale&Ion posted In auoh sohool
        di8triOt were irregular la attributing the order for
        such e&action to the commlsalonera*oourt, and in the
        mmner or their authentloa~~on. Nererthelese., they gave
        adequate and aoourate lnromtlon oonoernlng the time,
        place, and purpuee or such election. while the sktutory
        provl6lonswith reference to posting notlaea,.wbenoub-
        stantlallyoomplled with, are euiiicl,entin themselves
$oa.    ir-   Kennedy, hprll 26, 1939, i++   6


       tc support the validity of such En electIon, xch COQ-
       pllance ccnstitutos conrtrwtfve  notice only . . . Vie
       do not thinx tkieirrsgularlty shown ws sufficient to
       effect itr validity of such election."
               In Leyera v. Aalker, 264 2. c:.314, (alfln;ed by the
Supreme Court of Texas !n 266 L. TX.499). the Port Lorth Court
of civil kppetilsooneidered the e Sect of an irre&ularlty in the
notice or a municipal bond election und said:
               "It was uileged that the notice ir   tkc c(Lsebefore
       ~8 un5indefiniteand unoertaln, in that it provided for
       the election *at the oourtroo~ in the City oi Lamesa,
       Texas,*~whereae,In iaot, there were two oourtroou;ione
       ror the oounty oorrrtand one ror the Qlatrlot oourt, In
       the sane bulldIng. The varitled answer or the dereudanta;
       however, nmkea It to dlatlnotly appear that them waa a
       written notloe signed by the sayor, posted ln three
       public plaoea In the olty or laseea, to-wit, the oourt-
       house, poet 0rri50, and ?&rat Rational Bank, as requlra(l
       by.law regulating general eloot$oaa, ror are than SO full
       daya before the date of oleotlon, ejmolryIa&that  the
       elaetlonwas to be hel4ln the oouuty oourtroom.
            *It use turther'alleged In the answer that notloe
       of the election had been In faot published in the Ikw8on
       County Jc+mal on ZWvambsr Zad, 9th. lSth, l6th and 89th.
       60 that, sonoedlq the neoeealty 0r giving a fwri0im
       notloe of the eleotlan, mboannot say, in ~18~ of the.
       rarlrle& anawor, that the oourt err@ In &leeolvIq the
       tqrery    nit   or ln&lll8tIcm
                                    on this ground."
         It la to be note6 that In the three last abote eitad aaaea
the lleotlona *h%oh wmra be-    8ttaeked wore all %~eolal* emt$ona,
and,ior this reason the rules as to the requIaIte aotloe thereIn
armouncedwould not neoeasarlly   ba oontrolllng'5.n(LuganeralW
eleatlon. aueh as ror muwl high aahool dletrlot trustees,   rith
whlah we are here oonoerned: The oourta have 8eneraf-ly  roqtired
a muoh etrloter oompllanoewith tbe statutory.fombnlitlea.la   the
aaae of epeoial eleotlona than ln general eleatlone. Viehate alted
these aaeee only ror the purpae~ of showing that.the oourte have,
even In epeolal elections,.permlttedoertaln minor lrregularltIea
of notice, where It appeared that the results of the eleotion
could not poaelbly have been @'peated thereby.
         It 18 true that In kblneon v. Bostroa (San Antonlo court
of Girl1 Appealfs,1929),216. ST.(2d) 680, It was held that a
~sdoscription  of the territory to be covered in the notice tar
e bond election was such mrcr ~8 to render the election void.
In Coffee v. Lieb (Lkstland Ct. of Civ. App;, 1937), 107 :. ;..
(Sd) 406. a local optlon election vsesheld to be void for want of
a written order of tt;ecor~~lssloners*court calling such election
as provided by etetute. Eoti;Gi these cases involved special
elections. In the letter case the court expreealy stated that tfie
rule w.uld have been contra in a general election. Referring to
the Suprew Court opinion in Countz v. Mahell (eupre), the
Xastlaud Court said:
              "After dealarlng the rule that failure to give
     notlae of a general elestlon doee not render the eleotlon
     nugatory, the oourt raid: *But where the slaat%oon18 a
     8peOIal one, to be oalled and the time and plaoe fixed
     by same authority. It I8 eseentlal to the validity thereor
     that It be aall&-or orderd by the ray authorltfr,
     designated by law and none other. . .*.-
         The Tua8      supreme   Court in Wallf8 T. lPllllane,108   s, -E.
153, eaid:
              %a think the Lagislaturedid not intand to m&a
         the Tarrell aleotiqn law applloabla to special eleotion8.*
         seplylng now, 8paaifIoallyto your rim que8tian.      1.~0.
whether the tru8t8e alaotion held ln tha Pettu8i TaSeta, l#orranna
Rural Elgh gahool Dbtrlot ID Invalid by re#on.oS the raot that
the gocrtednotloe8 OS 8aId aleotlon iadloatsd that oao truotse
uotdd be 8bOtOd iropleaoh Of two of the ooaponent Cm        Soho
Dl8trIOt8,we XVt8QaOtrUlly advI8e yo8 that fhi8'im((rrlaritydoe8
not lnvaUdat8 the 8leotlon. It iS tl'U0thOt &tiOlO     %@&,    bV1U
Civil %atUte8,  OrplW884  QrOrid68that   the tWke8   in di8triOt8
of over 100 squ8ra mlla8 8baU. be oleoted troa the dl8trlot at lam
aud they must be no eleoto&. &t the aoouraoy of the porrtd aotio
ie aot a Jurbliot~oael prereQti8ite to the l  utbor%ty to hold 8uoh
a trustee eleotlti. As ~x'avi606by Art1010 gQ49, 6nd a8 u~~omnoed
by the Supromo Court of Texe8 In Couatt ‘1.Mlohelljboth disou88ed
SUP=), the entIre ab8enee o? notioe tor a general eleoticm doe8
not Invalidatethe alaetlon. If euoh ar.eleotlonruy be v8llQ nit
out notice, we belIme that su& arror in the posted notioe as Ie
here involved does not invalidatethe election.
           Your seoond queoii'onrelates to the printing of the nose
of   aoandtdata ror trustee on e ballot who did not file hi8 requer
wfthin 10 days oi the elsetfon. In order for us to aaower this
qUe8tiOll,  kindly advise us uhethar the e+eotion in que8tIcm n8 ir
eon. C. Kennedy, April 26, 1939, Face 8


a aolEmoKl,
          independent or rural hi@ school diotrlct, and,it poeeitle,
the stat-tory provision -underwFic:hthe sam &as created. Xe would
also greatly eppreclote your brief 05 this question.
                                    .Ymrs very truly
                                A';TOH!lX GX?EIiC.iCr" EXAS


                                E,~R~U
                                           &alter R. Kooh
                                              Aseistant